department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t2 date date uil legend foundation bank public charity a b c d x date y dear ------------------ we have considered your ruling_request dated date regarding whether the engagement of bank to perform investment management services for compensation that is not excessive constitutes an exception to self dealing as defined in sec_4941 of the internal_revenue_code_of_1986 as amended facts foundation is a tax-exempt_organization and private_foundation as described in sec_501 and sec_509 respectively of the code foundation proposes to engage bank to perform investment management services for compensation that is not excessive foundation was founded by industrialist and philanthropist a in ------- the board_of directors and officers are members of a’s family_foundation was established to assist organizations in the communities where a’s company had manufacturing plants to aid in the development of those communities a acquired of the outstanding shares of bank in ------- bank had no trust department at the time of acquisition a subsequently formed a bank_holding_company b holding_company into which the bank was merged thereby becoming a wholly owned subsidiary of holding_company a directly owns of the outstanding shares of the holding_company and by virtue of its status as a wholly owned subsidiary of the holding_company a indirectly owns of the bank’s outstanding shares the bank and holding_company are governed by the federal reserve the federal deposit insurance corporation and the d the company which a founded was sold a instituted procedures to establish a_trust department at bank to manage his and his family’s new-found assets trust powers for the bank were approved on x date the trust department currently has four employees none of whom is related to the c family the trust committee of the board_of directors consists of five individuals four of whom are unrelated to the c the fifth member is a who serves as vice chair the trust department currently has approximately y in assets under management consisting of some accounts all of which came from members of the c family or entities formed by a and or members of his family the board_of directors of the bank consists of six unrelated individuals one distant relative of a and a who serves as chairman none of the officers of the bank is related to any member of the c family the holding_company board consists of seven individuals of whom four are members of the c family including a who serves as chairman a is also president of the holding_company but the other officers are unrelated to the c family a has also established a code sec_501 community_foundation operating as a public charity public charity all of public charity’s assets all funded by the foundation are currently managed by the bank’s trust department and are included in the dollar_figurey total assets being managed none of the foundation’s funds however are currently in the bank while the bank anticipates it will have customers other than the c family as time goes on one of its basic objectives for going into the trust business was to have a place where the assets of the entire c family could be managed efficiently in one central location for that reason the c family would like for the assets of the foundation--the private foundation-also to be managed by the bank’s trust department the trust department can also assist both the foundation and the public charity in the fulfillment of charitable purposes and pass on the economies of scales to both entities the trust department of the bank will participate with foundation’s directors in the determination of the allocation of assets for maximum investment performance in accordance with the rules governing private_foundations on required charitable distributions and in accordance with the mission of the foundation in this connection it may recommend buying and selling certain publicly-traced mutual funds bond funds or individual stocks and bonds in addition the bank’s trust department will monitor investment performance and render reports to foundation’s management and directors from time to time money might be placed with an outside manager in which case the trust department would perform due diligence on the manager and monitor performance in all investment activity the trust department will act in accordance with the prudent man investment rules and the regulatory rules applicable to bank trust departments the foundation represents that it is familiar with fees charged by money managers and financial consultants and that the bank’s schedule is more than competitive other charges if any would be minimal the bank will survey other institutions at least annually to determine its fees are totally competitive ruling requested the foundation requests a ruling that the engagement of the bank by the foundation a private_foundation to perform investment management services for compensation that is not excessive constitutes an exception to self-dealing as defined in sec_4941 of the code law sec_4941 of the internal_revenue_code imposes an excise_tax on any direct or indirect act of self-dealing between a private_foundation and a disqualified_person with respect to the foundation the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on the foundation_manager or managers participating in the self-dealing act or acts sec_4941 of the code provides in part that the term self-dealing includes a direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code enumerates certain exceptions to the foregoing rules as one exception sec_4941 provides that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -2 c of the foundation and similar excise_tax regulations provides that the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company is not excessive the general banking services allowed by this subparagraph are checking accounts so long as the bank does not change interest on withdrawals savings accounts as long as the foundation may withdraw its funds on no more than 30-days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and safekeeping activities sec_53_4941_d_-3 of the regulations provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys for the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see sec_1 of the regulations sec_1_162-7 of the regulations provides that the determination of whether compensation is reasonable and not excessive is made looking at prevailing industry standards that is whether the compensation or fees are similar in amount to those paid for comparable services by like enterprises under similar circumstances sec_53_4941_d_-3 of the regulations example states that c a manager of a private_foundation x and hence a disqualified_person with respect to x owns an investment counseling business acting in his capacity as an investor counselor c manages x's investment portfolio for which he receives an amount which is determined not to be excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_4946 of the code defines the term disqualified_person to include among others a foundation_manager sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation analysis the term disqualified_person is defined in sec_4946 of the code based on this definition bank is a disqualified_person with respect to the foundation however even though bank is a disqualified_person bank’s provision of certain investment management services will not involve an act of self-dealing by virtue of the self-dealing exception set forth in sec_4941 supra the provision of investment management services described above by the bank involves trust functions and general banking services performed for reasonable_compensation to carry out foundation’s exempt_purpose as permitted by sec_53_4941_d_-2 and sec_53_4941_d_-3 and of the regulations the performance by a bank or trust company that is a disqualified_person of trust functions and certain general banking services for a private_foundation is not self-dealing if the trust functions and banking services are reasonable and necessary to the foundation's exempt_purpose and the compensation taking into account the fair interest rate for_the_use_of funds by the bank or trust company is not excessive sec_53_4941_d_-2 of the regulations sec_53_4941_d_-3 of the regulations provides an exception from self-dealing for payment of reasonable_compensation for personal services rendered by a disqualified_person in carrying out the exempt_purpose of a private_foundation this provision is related to the trust functions banking services exception in sec_53_4941_d_-2 supra in fact banking services are referenced and described as personal services in sec_53_4941_d_-3 of the regulations and in example of sec_53_4941_d_-3 section of the regulations ruling we rule that the engagement of the bank by the foundation a private_foundation to perform investment management services for compensation that is not excessive constitutes an exception to self-dealing as defined in sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent because this letter could help to resolve future questions about your federal tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice mary jo salins acting manager exempt_organizations technical group sincerely
